Citation Nr: 0018789	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-00 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for a heart disorder, 
to include a surgical scar.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for recurrent 
headaches.

6.  Entitlement to service connection for an intestinal 
disorder.

7.  Entitlement to service connection for leg cramps as 
secondary to an intestinal disorder.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for a hay fever 
allergy.

11.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran sustains a refractive error in each eye; 
there is no medical evidence of any eye disease or injury 
other than loss of visual acuity.

2.  A current heart disability is not shown.

3.  The veteran did not incur GERD in-service and there is no 
medical nexus evidence linking his current GERD to any in-
service disease or injury.

4.  A current hypertension disability is not shown.  

5.  A recurrent headache disability is not shown.

6.  The veteran has been diagnosed with an irritable bowel 
disorder.

7.  There is no medical nexus evidence linking the veteran's 
current irritable bowel disorder or leg cramps to any in-
service disease or injury.

8.  A current back disorder is not shown.

9. There is no medical nexus evidence linking the veteran's 
sinusitis and hay fever allergy to any in-service disease or 
injury.

10.  The veteran has been diagnosed with a questionable 
history of hepatitis B.

11.  An in-service hepatitis profile shows a positive finding 
of the hepatitis B surface antigen.

12.  The veteran's claim for service connection for hepatitis 
is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an eye condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for a heart disorder, to include a surgical scar, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 
1996) (per curiam) (table); 38 C.F.R. §§ 3.303 (1999).

3.  The veteran's claim of entitlement to service connection 
for GERD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).

4.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).

5.  The veteran's claim of entitlement to service connection 
for recurrent headaches is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).

6.  The veteran's claim of entitlement to service connection 
for an intestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).

7.  The veteran's claim of entitlement to service connection 
for leg cramps as secondary to an intestinal disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 
1996) (per curiam) (table); 38 C.F.R. §§ 3.303 (1999).

8.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).

9.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).

10.  The veteran's claim of entitlement to service connection 
for a hay fever allergy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).

11.  The claim of entitlement to service connection for 
hepatitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
each issue of this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Legal Analysis

Entitlement to service connection for an eye condition

Review of the veteran's service medical records (SMR's) 
reveals that he was diagnosed in-service with compound myopic 
astigmatism of both eyes.  An April 1998 VA compensation and 
pension (C&P) eye examination report indicates that the 
veteran sustains no eye disease or injury other than loss of 
visual acuity.  He was diagnosed with a refractive error of 
both eyes.

The Board notes that 38 C.F.R. § 3.303(d) contains a 
provision which disqualifies refractive errors of the eye 
from service connection consideration because they are 
considered congenital or developmental defects.  As stated in 
the April 1998 VA C&P eye examination report, the veteran's 
eye disorder is considered a refractive error and as such 
cannot be service connected.  As there is no current 
diagnosis of any eye condition which constitutes a disability 
for which service connection may be established, the 
veteran's claim fails to satisfy the first Caluza element of 
a well- grounded claim and the Board must therefore deny the 
claim as not well-grounded. 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).

Entitlement to service connection for a heart disorder, to 
include a surgical scar

The veteran's SMR's indicate he underwent a patent ductus 
arteriosus 
surgical repair when he was 15 months old.  This surgery was 
also noted in the October 1987 report of medical history 
(completed by the veteran upon entrance into active duty) and 
in the veteran's September 1987 enlistment examination 
report.  A September 1987 VA radiologic report indicates the 
veteran's heart and great vessels were within normal limits.  
An in-service physical examination report dated September 
1992 indicates the veteran had a normal cardiovascular 
system.  

The April 1998 VA C&P general medical examination report 
indicates the veteran denied shortness of breath, chest pain, 
and irregular heartbeats.  The examiner noted a negative 
cardiovascular system with no murmurs and no abnormality in 
heart rhythm.  Also noted was the surgical scar on the 
veteran's chest.  The relevant diagnosis was "status post 
heart surgery for patent ductus 30 years ago."  

Based on the above medical evidence, the Board finds that the 
veteran does not have a current heart disability.  Further, 
there is no evidence that any residual heart condition the 
veteran may have had upon entrance into the military was 
aggravated by service and there is likewise no medical 
evidence that the veteran's surgical scar was aggravated by 
service.  Therefore, the Board finds the veteran's claim does 
not satisfy the first Caluza requirement of a well-grounded 
claim and it must deny the veteran's claim of entitlement to 
service connection for a heart condition, to include a 
surgical scar, as not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).

Entitlement to service connection for GERD

The veteran's SMR's show that in October 1987 he complained 
of diarrhea and mild nausea and was then diagnosed with 
probable viral gastroenteritis.  At a follow up examination 
in January 1988, he still sustained some mild nausea and 
further had abdominal cramping, which was noted to be 
decreasing in severity at that time.  The follow up diagnosis 
was viral gastroenteritis.  No further follow up for this 
condition is documented.  The SMR's are devoid of any 
complaints or diagnosis of GERD and, in fact, a September 
1992 medical history questionnaire shows the veteran gave a 
negative response when asked if he sustained chronic 
abdominal pain, vomiting, or other GI symptoms.  

The April 1998 VA C&P general medical examination report 
shows the veteran complained of occasional upper stomach 
cramps and frequent heartburn, which he treated with antacid.  
The examiner included a diagnosis of GERD in the examination 
report.  

While the medical evidence shows that the veteran has a 
current disability - GERD - there is no evidence that the 
veteran incurred this condition while in-service (or within a 
one year presumption period following service) and, 
similarly, there is no evidence that the veteran's current 
symptomatology is linked to any in-service injury or disease.  
Absent both medical evidence of an in-service disease or 
injury and nexus evidence linking a current disability to an 
in-service disease or injury, the Board must deny the 
veteran's claim of entitlement to service connection for GERD 
as not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. §§ 3.303 
(1999).

Entitlement to service connection for hypertension

A review of the veteran's SMR's show he was not diagnosed 
with hypertension while in-service.  In fact, a May 1993 
report of medical history contains a physician's summary 
which notes the veteran incurred asymptomatic low blood 
pressure.  The April 1998 VA C&P general medical examination 
report, while it does indicate the veteran stated that his 
blood pressure "may be up at times," does not include a 
diagnosis of hypertension and his blood pressure at that time 
is reported as 110/75.  There is no other documentation in 
the veteran's claims file indicating a current diagnosis of 
hypertension.  

In the absence of medical evidence showing a current 
hypertension disability, the Board must deny the veteran's 
claim of entitlement to service connection for hypertension 
as not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. §§ 3.303 
(1999).

Entitlement to service connection for recurrent headaches

The veteran's SMR's do not show treatment for headaches.  The 
April VA C&P general medical examination report indicates the 
veteran complained of occasional headaches but the examiner 
did not render a diagnosis associated with this complaint.  
Given the lack of a clinical diagnosis showing a current 
disability, the Board must deny the veteran's claim of 
entitlement to service connection for recurrent headaches as 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. §§ 3.303 
(1999).

Entitlement to service connection for an intestinal disorder; 
Entitlement to service connection for leg cramps as secondary 
to an intestinal disorder.

In his December 1998 VA Form 9, the veteran contends that he 
was advised by a doctor that his leg cramps were caused by 
diarrhea-induced dehydration.  The diarrhea, the veteran 
contends, is a symptom of an intestinal disorder that is 
service-connected.  

The veteran's SMR's show that in addition to the suspected 
viral gastroenteritis episode he sustained in 1987-1988, he 
incurred abdominal pain, diarrhea, and nausea during the 
period between August-October 1991.  An August 1991 emergency 
care and treatment report indicates a possible renal stone, 
which was subsequently confirmed (in fact, the veteran's 
history of kidney stone(s) is now service-connected).  The 
two October 1991 entries in the veteran's health record 
indicate only a diagnosis of diarrhea.  

The April 1998 VA C&P general examination report indicates 
the veteran complained of two to four soft, diarrhea-like 
bowel movements per day.  The examiner included a diagnosis 
of "frequent bowel movements (irritable bowel)."  There is 
no mention of leg cramps in the examination report.

While the examiner's diagnosis is sufficient to show a 
current intestinal disability, there is no medical nexus 
evidence linking the veteran's current irritable bowel 
disorder to any in-service disease or injury and the veteran 
has not shown the requisite continuity of symptomatology to 
render his claim well-grounded under Savage.  Instead, the 
medical evidence indicates that the veteran's in-service 
intestinal complaints were acute and transitory.  For this 
reason, the Board must deny the veteran's claim of 
entitlement to service connection for an intestinal disorder 
and for leg cramps as secondary thereto as not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per 
curiam) (table); 38 C.F.R. §§ 3.303 (1999).

Entitlement to service connection for a back disorder

The veteran's medical records indicate that in December 1984 
(prior to service) he sustained an injury to the middle 
portion of his back.  A December 1984 thoracic spine 
radiology report states that there was a mild anterior 
compression of a lower thoracic vertebral body, the age of 
which was indeterminate, and that no other abnormality was 
seen.  An impression of a mild anterior compression fracture 
of a lower thoracic vertebral body was given.  

The veteran's SMR's show that in July 1989 (while in-service) 
he complained of back pain following the lifting of a twenty 
pound child.  He was assessed with mechanical lower back pain 
and given pain medication.  This incident is the only record 
of any in-service back complaints.  

The April 1998 VA C&P general medical examination report 
indicates the veteran complained that his "back hurts often 
in the middle when he has to stand for a long time."  A 
musculoskeletal physical examination revealed no 
abnormalities and the examiner did not render a diagnosis 
associated with a back disability.  Because there is no 
clinical diagnosis of a current back disability, the Board 
must deny the veteran's claim of entitlement to service 
connection for a back disorder as not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per 
curiam) (table); 38 C.F.R. §§ 3.303 (1999).

Entitlement to service connection for sinusitis and a hay 
fever allergy

Doctor's notations on an October 1987 enlistment report of 
medical history indicate that the veteran incurred sinusitis 
(denoted as not currently disabling) and hay fever prior to 
entering active duty.  The veteran's SMR's show that he was 
seen in May 1991 for "sinus symptoms," which were 
associated with a diagnosis of an upper respiratory 
infection.  

The April 1998 VA C&P general medical examination report 
shows that the veteran complained of frequent sinus problems, 
especially with allergy such as hay fever.  The examiner 
included diagnoses of "allergy to pollen" and "chronic 
recurrent sinusitis."  

The Board finds that there is no competent medical evidence 
showing an etiological nexus between the veteran's sinusitis 
and hay fever and his active military service.    For this 
reason, the Board must deny the veteran's claim of 
entitlement to service connection for sinusitis and hay fever 
as not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. §§ 3.303 
(1999).

Entitlement to service connection for hepatitis

A November 1989 letter to the veteran from the American Red 
Cross informed the him that his blood had an elevated level 
of the liver enzyme alanine aminotransferase (ALT).  The 
letter explains to the veteran that "At the present time, 
the significance of an elevation of ALT is uncertain but it 
may indicate the possibility of transmission of a form of 
hepatitis in the blood."  The veteran followed up in 
December 1989 at the Naval Hospital in Jacksonville, Florida, 
which ordered a liver and hepatitis profile.  A December 5, 
1989 serology laboratory report indicates the veteran tested 
positive for the hepatitis B surface antigen (HBsAg).  

The April 1998 VA C&P general medical examination report 
indicates a diagnosis of "questionable history of hepatitis 
B based on lab data."  This tentative diagnosis is no doubt 
a result of the conflicting in-service medical evidence on 
this issue.  Indeed, a December 18, 1989 laboratory report 
from SmithKline Bio-Science Laboratories, Ltd. indicates a 
negative HBsAg finding.  However, the veteran's May 1993 
separation examination report shows the veteran as testing 
positive for the "hepatitis B antigen."  

Generally, the Board should consider only the evidence that 
is or may be favorable to the claim in deciding whether a 
claim is well-grounded.  See Arms v. West, 12 Vet. App. 188, 
195 (1999) (noting that generally "only the evidence in 
support of the claim is to be considered and generally a 
presumption of credibility attaches to that evidence in order 
to decide whether or not any VA claimant has sustained the 
claimant's burden of submitting a well-grounded claim under 
section 5107(a)").  Therefore, based on the "questionable" 
current hepatitis diagnosis and the existence of in-service 
medical records showing the veteran tested positive for the 
HBsAg, the Board finds that he has effectively submitted a 
well-grounded claim. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


ORDER

The claim of entitlement to service connection for an eye 
condition is denied as not well-grounded.

The claim of entitlement to service connection for a heart 
disorder, to include a surgical scar, is denied as not well-
grounded.

The claim of entitlement to service connection for GERD is 
denied as not well-grounded.

The claim of entitlement to service connection for 
hypertension is denied as not well-grounded.

The claim of entitlement to service connection for recurrent 
headaches is denied as not well-grounded.

The claim of entitlement to service connection for an 
intestinal disorder is denied as not well-grounded.

The claim of entitlement to service connection for leg cramps 
as secondary to an intestinal disorder is denied as not well-
grounded.

The claim of entitlement to service connection for a back 
disorder is denied as not well-grounded.

The claim of entitlement to service connection for sinusitis 
is denied as not well-grounded.

The claim of entitlement to service connection for a hay 
fever allergy is denied as not well-grounded.

The claim of entitlement to service connection for hepatitis 
is well-grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
hepatitis is well- grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the Board has found the veteran's claim plausible, 
for the reasons stated above the veteran lacks sufficient 
medical evidence to withstand scrutiny on the merits of his 
claim.  Accordingly, this case is remanded for the following 
additional development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
tested him or afforded him treatment for 
hepatitis since his separation from 
service in September 1993.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
laboratory testing of or treatment 
rendered for hepatitis.  

3.  Following receipt of any and all such 
records, the RO should afford the veteran 
a VA examination, which is to include a 
complete hepatitis profile.  The claims 
folder should be made available for the 
examiner's review, and he or she should 
be asked to offer an opinion as to 
whether the veteran currently has any 
form of hepatitis or any ascertainable 
residuals. 

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof.

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether service connection 
for hepatitis can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The appellant has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The case should then be 
returned to the Board for further 
appellate consideration, as warranted. 


The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.



			
M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

